DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim(s) 13-15 objected to because of the following informalities: 
 Applicant has submitted set of claims with “Claim 13” repeated.  Appropriate correction is required.
Election/Restrictions
Applicant's election with traverse of 1-14, and 21-22 in the reply filed on 05/16/2022 is acknowledged.  The traversal is on the ground(s) that there would not have been a serious burden on the examiner to conduct the search.  This is not found persuasive because Applicant has merely stated a serious burden does not exist without specifying an exact reason for the burden not to exist. 
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1, 2, 4 and 21 are rejected under 35 U.S.C. 112(b) as being indefinite.
As Per Claim(s) 1 & 21, the claim recites “to support the panel….when the device is coupled with another, corresponding device. It is unclear as to if the device is the same as being a panel, or are two different structures. For the purposes of examining, the examiner is interpreting a “device” to be a panel. All dependent claims are therefore considered indefinite. 
As Per Claim 2,  The term “substantially” in claim is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For the purposes of examining, the examiner is interpreting “substantially parallel” to be within 0-180 degrees of each other.
As Per Claim 4, the claim recites the limitation " a slot".  There is insufficient antecedent basis for this limitation in the claim. It is unclear as to which “slot” the claim is referring to, i.e. a first or a second slot. For the purposes of examining, the examiner is interpreting “a slot” to be a second slot. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10, 13-15 and 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Numata (US 2017/0071394) 

As Per Claim 1, as best understood by the Examiner, Numata discloses a device coupleable with another, corresponding device to form a pour-over frame [abstract], the device comprising: 
a panel [Fig. 3, #1a] having a body between a first end of the panel [refer to annotated Fig. 4, #A below], a second end of the panel [refer to annotated Fig. 4, #B below] opposite the first end [refer to annotated Fig. 4, #A below], a top of the panel [Fig. 3, #8a], and a bottom [Fig. 3, #C] of the panel [Fig. 3, #1a] opposite the top [Fig. 3, #8a], wherein: 
the first end includes a slot [Fig. 4, #10a] having a width [Fig. 4, #II below],  includes a tongue [Fig. 4, #D below] having a region [refer to annotated Fig. 4, #D below] and a lock [Fig. 4, #15a], the region [refer to annotated Fig. 4, #D below] having a thickness [refer to annotated Fig. 4, #I below]  that is less than the slot's width [Fig. 4, #II below; Par 27; “…With the three plate materials 1a, 1b and 1c assembled, by engaging the convex engaging parts 14a and 15a of each of the plate materials 1a, 1b and 1c with the concave engaging parts 16a and 17a of the other plate material 1a, 1b and 1c adjacent thereto when assembled, the three plate materials 1a, 1b and 1c are coupled. Thus, the three plate materials 1a, 1b and 1c are fixed respect to one another to make the coffee dripper 1 with high rigidity….”] and configured to extend into the slot [Fig. 4, #10a] of another, corresponding device when the device is coupled with the other corresponding device [Par. 29; “…the convex engaging parts 14b and 15b of the plate material 1b are engaged with the concave engaging parts 16c and 17c of the adjacent plate material 1c, and also the convex engaging parts 14a and 15a of the plate material 1a are engaged with the concave engaging parts 16b and 17b of the adjacent plate material 1b to thereby couple the three plate materials 1a, 1b and 1c…”] , the lock [Fig. 4, #15a] being operable to hold the tongue's region [refer to annotated Fig. 5, #B below] in the slot [Fig. 4, #10a] of the other, corresponding device when the device is coupled with the other corresponding device [Par. 29; “…the convex engaging parts 14b and 15b of the plate material 1b are engaged with the concave engaging parts 16c and 17c of the adjacent plate material 1c, and also the convex engaging parts 14a and 15a of the plate material 1a are engaged with the concave engaging parts 16b and 17b of the adjacent plate material 1b to thereby couple the three plate materials 1a, 1b and 1c…”], the bottom [Fig. 4, #C below] includes an interface [Fig. 4, #13a] operable to contact a container to support the panel [Fig. 4, #1a] above a container [Fig. 1, #5] when the device [Fig. 3, #1a] is coupled with another, corresponding device [Fig. 3, #1b & #1c; Par. 30; “…the assembled condition, each of the sides for configuring opening for extraction 13a, 13b and 13c of each of the plate materials 1a, 1b and 1c together form the opening for extraction 3. In the assembled condition, each of the sides for configuring upper opening 23a, 23b and 23c of each of the plate materials 1a, 1b and 1c together form the upper opening 2. In the assembled condition, each of the paper filter holding parts 8a, 8b and 8c of each of the plate materials 1a, 1b and 1c together hold the conical paper filter 4….”]; and
 wherein, when the device [Fig. 3, #1a] is coupled with another, corresponding device [Fig. 3, #1b-#1c] to form a pour-over frame [Fig. 3, #1] that is operable to hold a coffee filter [Fig. 1, #2] with coffee grounds disposed in the filter [Fig. 1, #2] while one pours water on the coffee grounds, the region of the device's tongue [Fig. 4, #14a] extends into the slot of another [Fig. 3, #10b], corresponding device [Fig. 3, 1b], and the slot [Fig. 3, #10a] of the device [Fig. 3, #1a] receives a region [Fig. 3, #8c] of another [Fig. 3, #1c], corresponding device's tongue [Fig. 3, #9c].

    PNG
    media_image1.png
    872
    1041
    media_image1.png
    Greyscale

As Per Claim 2, as best understood by the Examiner, Numata discloses wherein the body has a first side [refer to annotated Fig. 5, #III below] and a second side [refer to annotated Fig. 5, #IV below], each bounded by the first end [refer to annotated Fig. 4, #A below], the second end  [refer to annotated Fig. 4, #B below], the top [refer to annotated Fig. 4, #8a] and the bottom [refer to annotated Fig. 4, #C below], and each side substantially parallel to the other side [refer to annotated Fig. 4 & 5 below,  #A, #B, #C & #8a, #III-IV below; For the purposes of examining, the examiner is interpreting “substantially parallel” to be within 0-180 degrees of each other.].

    PNG
    media_image2.png
    1196
    1147
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    985
    1267
    media_image3.png
    Greyscale


As Per Claim 3, Numata discloses wherein the tongue's lock [Fig. 4, #15a] has a thickness [refer to annotated Fig. 4, #I below] that is less than the slot's width [Fig. 4, #II below; Par 27; “…With the three plate materials 1a, 1b and 1c assembled, by engaging the convex engaging parts 14a and 15a of each of the plate materials 1a, 1b and 1c with the concave engaging parts 16a and 17a of the other plate material 1a, 1b and 1c adjacent thereto when assembled, the three plate materials 1a, 1b and 1c are coupled. Thus, the three plate materials 1a, 1b and 1c are fixed respect to one another to make the coffee dripper 1 with high rigidity….”.]

    PNG
    media_image4.png
    872
    1041
    media_image4.png
    Greyscale

As Per Claim 4, Numata discloses the second end [refer to annotated Fig. 4, #B below] includes a slot [Fig. 4, #14a; as consistent with 112b rejections above, there is a lack of antecedent basis on whether the slot is engaged with a a first or a second slot of the corresponding devices. As clearly shown, in tongue portion (D) has a slot (14a) above it that allows mating between other slots located in other devices (panel), as further evidenced in the reference “…With the three plate materials 1a, 1b and 1c assembled, by engaging the convex engaging parts 14a and 15a of each of the plate materials 1a, 1b and 1c with the concave engaging parts 16a and 17a of the other plate material 1a, 1b and 1c adjacent thereto when assembled, the three plate materials 1a, 1b and 1c are coupled. Thus, the three plate materials 1a, 1b and 1c are fixed respect to one another to make the coffee dripper 1 with high rigidity….” (Par. 27)] formed between the second end [refer to annotated Fig. 4, #B below] and the tongue [Fig. 4, #D], wherein the tongue [Fig. 4, #D] extends along the second end [refer to annotated Fig. 4, #B below] toward the bottom [refer to annotated Fig. 4, #C below] of the device's panel [Fig. 4, #1a], and the region of the tongue [refer to annotated Fig. 4, #D below] that extends into the slot [Fig. 5 #16a #17a] of another, corresponding device [Fig. 5, #1c] when the device [Fig. 4, #1a] is coupled with the other corresponding device [Fig. 5, #1c], is located at the end of the second end's slot [Fig. 4, #14a; Par. 27; “…With the three plate materials 1a, 1b and 1c assembled, by engaging the convex engaging parts 14a and 15a of each of the plate materials 1a, 1b and 1c with the concave engaging parts 16a and 17a of the other plate material 1a, 1b and 1c adjacent thereto when assembled, the three plate materials 1a, 1b and 1c are coupled. Thus, the three plate materials 1a, 1b and 1c are fixed respect to one another to make the coffee dripper 1 with high rigidity..” as disclosed in the reference, the slot (14a) of the tongue portion (D) extends and creates a rigid connection to other slots (16a & 17a) of other corresponding devices.] 

    PNG
    media_image3.png
    985
    1267
    media_image3.png
    Greyscale


    PNG
    media_image5.png
    664
    687
    media_image5.png
    Greyscale

As Per Claim 5, Numata discloses wherein when the tongue's region [Fig. 4, #D below] extends into the slot of another, corresponding device [Fig. 2, #10c; Par. 29; “…the convex engaging parts 14c and 15c of the plate material 1c is engaged with the concave engaging parts 16a and 17a of the adjacent plate material 1a…”], the tongue's lock [Fig. 4, #15a] is positioned adjacent a side of the other, corresponding device [Fig. 5, #1c] and contacts the side when the tongue [Fig. 4, #D below] is moved relative to the other, corresponding device's side [Fig. 5, #1c], to prevent the separation of the two devices [Fig. 5, #1c & #1c].

    PNG
    media_image3.png
    985
    1267
    media_image3.png
    Greyscale


As Per Claim 6, Numata discloses wherein when the tongue's region [Fig. 4, #D below] extends into the slot [Fig. 2, #10c] of another, corresponding device [Fig. 4, #16a & #17a; Par. 27; “…With the three plate materials 1a, 1b and 1c assembled, by engaging the convex engaging parts 14a and 15a of each of the plate materials 1a, 1b and 1c with the concave engaging parts 16a and 17a of the other plate material 1a, 1b and 1c adjacent thereto when assembled, the three plate materials 1a, 1b and 1c are coupled. Thus, the three plate materials 1a, 1b and 1c are fixed respect to one another to make the coffee dripper 1 with high rigidity..” as disclosed in the reference, the slot (14a) of the tongue portion (D) extends and creates a rigid connection to other slots (16a & 17a) of other corresponding devices.], the tongue's lock [Fig. 4, #15a] is positioned adjacent a side of the other, corresponding device [Fig. 5, #1c] and contacts the side when the tongue [Fig. 4, #D below] is moved relative to the other, corresponding device's side [Fig. 5, #1c], to prevent the separation of the two devices [Fig. 5, #1a & #1c].

    PNG
    media_image3.png
    985
    1267
    media_image3.png
    Greyscale


As Per Claim 7, Numata discloses wherein the slot [Fig. 4, #10a] of the panel's first end [Fig. 4, #10a] has an entrance [Fig. 4, #16a] located at the top [Fig. 4, #8a] of the panel [Fig. 4, #1a; as clearly shown in the drawing, the top of the slot 16a, being the entrance of the slot, is located in the top region of the top of the panel].
As Per Claim 8, Numata discloses wherein the slot of the panel's first end [Fig. 4, #10a] extends toward the panel's second end and bottom [Fig. 4, #B & #C below].

    PNG
    media_image3.png
    985
    1267
    media_image3.png
    Greyscale


As Per Claim 9, Numara discloses wherein the slot [Fig. 4, #10a] of the panel's first end [Fig. 4, #10a] has an entrance [Fig. 4, #16a] located at the top of the panel [Fig. 4, #1a], and extends in a straight line toward the panel's second end and bottom [Fig. 4, #B and #C below; as clearly shown in the drawing, the top of the slot 16a, being the entrance of the slot, is located in the top region of the top of the panel].

    PNG
    media_image3.png
    985
    1267
    media_image3.png
    Greyscale

As Per Claim 10,  Numara discloses wherein the slot of the panel's first end [Fig. 4, #10a] has an entrance [Fig. 4, #16a] located at the top of the panel [Fig. 4, #1a], and extends in a straight line at a 60-degree angle relative to the panel's top, toward the panel's second end and bottom [Fig. 4, #B & #C below; Par. 23; “…the paper filter holding part 8a is formed by a principal surface of an isosceles triangle which angle of a vertex θ, provided by an intersection of equal sides of the paper filter holding part 8a with an approximate isosceles triangle shape, is about 60 degrees, for example….”].

    PNG
    media_image3.png
    985
    1267
    media_image3.png
    Greyscale



As Per Claim 12, Numara discloses wherein the panel's second end [refer to annotated Fig. 4, #B below] extends from the panel's tongue [Fig. 4, #D] to the panel's bottom [Fig. 4, #C below] at a 60-degree angle relative to the panel's bottom [Fig. 4, #C below; Par. 23; “…the paper filter holding part 8a is formed by a principal surface of an isosceles triangle which angle of a vertex θ, provided by an intersection of equal sides of the paper filter holding part 8a with an approximate isosceles triangle shape, is about 60 degrees, for example….”].

    PNG
    media_image3.png
    985
    1267
    media_image3.png
    Greyscale

As Per Claim 13, Numara discloses wherein the panel's top [Fig. 4, #8a] has a length [Fig. 4, #I below], and the panel's bottom [refer to annotated Fig. 4, #C below] has a length [Fig. 4, #II below] that is shorter than the length [Fig. 4, #I below] of the panel's top [Fig. 4, #8a].

    PNG
    media_image6.png
    876
    1046
    media_image6.png
    Greyscale


As Per Claim 13, Numara discloses wherein the panel's top [Fig. 4, #8a] extends between the first end [Fig. 4, #A below] and the second end [Fig. 4, #B below] in a straight line [Fig. 4, #I below].

    PNG
    media_image7.png
    985
    1267
    media_image7.png
    Greyscale


As Per Claim 15, Numara discloses wherein the interface of the panel's bottom [Fig. 4, #C below] includes a region [Fig. 4, #13a] configured to be inserted into a container [Fig. 1, #6], when the device is coupled with another [Fig. 2, #1c & #1b], corresponding device to form a pour-over frame [Fig. 1, #1] and the pour-over frame [Fig. 1, #1] is positioned on top of the container [Fig. 1, #5].

    PNG
    media_image8.png
    872
    1041
    media_image8.png
    Greyscale

As Per Claim 21, Numata discloses a pour-over frame for brewing coffee [abstract], the pour-over frame comprising:
 three or more devices [Fig. 2, #1a-#1c], each coupled with two of the other devices [Fig. 2, #1a-1c], each device including:
 a panel [Fig. 1, #1a] having a body between a first end [refer to annotated Fig. 4, #A below] of the panel [Fig. 4, #1a], a second end [refer to annotated Fig. 4, #B below] of the panel [Fig. 4, #1a] opposite the first end [refer to annotated Fig. 4, #A below], a top [Fig. 4, #8a] of the panel [Fig. 4, #1a], and a bottom [refer to annotated Fig. 4, #C below] of the panel [Fig. 4, #1a] opposite the top [Fig. 4, #8a], wherein:
 the first end [Fig. 4, #A below] includes a slot[Fig. 4, #10a] having a width [Fig. 4, #II below], the second end [Fig. 4, #B below] includes a tongue having a region [refer to annotated Fig. 4, #D below] and a lock [Fig. 4, #15a], the region [Fig. 4, #D below] having a thickness [Fig. 4, #I below] that is less than the slot's width [Fig. 4, #II below] and that extends into the slot of one of the other, corresponding devices [Fig. 3, #10b-c; Par 27; “…With the three plate materials 1a, 1b and 1c assembled, by engaging the convex engaging parts 14a and 15a of each of the plate materials 1a, 1b and 1c with the concave engaging parts 16a and 17a of the other plate material 1a, 1b and 1c adjacent thereto when assembled, the three plate materials 1a, 1b and 1c are coupled. Thus, the three plate materials 1a, 1b and 1c are fixed respect to one another to make the coffee dripper 1 with high rigidity….”], the lock  [Fig. 4, #15a] holding the tongue's region [refer to annotated Fig. 4, #D] in the slot of the other [Fig. 3, #10b-c], corresponding device [Fig. 3, #1b-#1c], and the bottom [Fig. 4, #C below] includes an interface [Fig. 4, #13a] operable to contact a container [Fig. 1, #5] to support the panel [Fig. 4, #1a] above a container [Fig. 1, #5] when the pour-over [Fig. 1, #1] is positioned on the container [Fig. 4, #5].

    PNG
    media_image1.png
    872
    1041
    media_image1.png
    Greyscale

As Per Claim 22, Numata discloses wherein each of the three or more devices that are coupled together [Fig. 2, #1a-#1c], are identical [Fig. 2, #1a-#1c].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 11 is rejected under 35 U.S.C. 103 as being unpatentable over Numara (US 2017/0071394) in view of Izumitoto (JP 2012/210396 A)
As Per Claim 11, Numara discloses all limitations of the invention except wherein the width of the slot of the panel's first end is consistent over the length of slot.
Izumitoto, much like Numara, pertains to a coffee dripper for mounting to containers. [abstract] 
Izumitoto discloses the width of the slot [Fig. 7, #14a & #14b] of the panel's first end [Fig. 7, #13a] is consistent over the length of slot [Fig. 7, #14a & #14b]. 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the slot as taught by Numara in view of the slot as taught by Izumitoto to further include wherein the width of the slot of the panel's first end is consistent over the length of slot to ensure a rigid connection is created between the panels. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMAD ABDEL-RAHMAN whose telephone number is (571)272-0417. The examiner can normally be reached M-F (7:30AM - 5:30 AM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HELENA KOSANOVIC can be reached on 571-272-9595. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMAD ABDEL-RAHMAN/               Examiner, Art Unit 3761                                                                                                                                                                                         

/JIMMY CHOU/               Primary Examiner, Art Unit 3761